 

Exhibit 10.1

 

TERRA INDUSTRIES INC.

 

Lazard Frères & Co. LLC

30 Rockefeller Plaza

New York, NY 10020

 

December 13, 2004

 

Dear Ladies and Gentlemen:

 

This letter is being delivered to you in connection with the proposed private
placement (the “Private Placement”) by Taurus Investments S.A. (“Taurus”) of up
to 25,060,725 shares (the “Designated Shares”) of common stock, with no par
value (the “Common Stock”), of Terra Industries Inc., a Maryland corporation
(the “Company” or “Terra”) in which you will act as placement agent.

 

You have advised us that the Designated Shares will be sold to qualified
institutional buyers (the “New Purchasers”) pursuant to a stock purchase
agreement (the “New Purchasers’ Agreement”) between Taurus on the one hand, and
each such purchaser on the other hand. In connection with the Private Placement,
Terra and the New Purchasers are to enter into a Registration Rights Agreement
(the “New Purchaser Registration Rights Agreement”) dated the date hereof,
pursuant to which Terra will agree to file a shelf registration statement for
the resale by the New Purchasers of the Designated Shares.

 

Terra understands that entering into this Letter Agreement with you will
facilitate the Private Placement. Accordingly, in order to facilitate the
Private Placement and for other good and for valuable consideration, the
sufficiency of which is hereby acknowledged, Terra agrees with you, for your
benefit and for the benefit of the New Purchasers, that it will not, without
your prior written consent, directly or indirectly, offer, sell, contract to
sell, pledge or otherwise dispose of, enter into any transaction which is
designed to, or would reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by Terra or any person controlled by Terra (or
participate in the filing of) a registration statement with the U.S. Securities
and Exchange Commission (the “SEC”) in

 



--------------------------------------------------------------------------------

respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder with respect to, any shares of capital stock of
Terra or any securities convertible into, or exercisable or exchangeable for
such capital stock, or publicly announce an intention to effect any such
transaction, until March 15, 2005, other than (i) the filing of one or more
amendments to the registration statement contemplated by Section 1(a) of the
Registration Rights Agreement (the “Existing Registration Rights Agreement”),
dated as of August 6, 2004, among Taurus, Terra and the other parties thereto
(other than for the sale of any securities by Terra pursuant thereto), (ii) the
issuance of up to 21,250,000 shares of Common Stock and up to 6,250,000 Series B
Cumulative Redeemable Preferred Shares (the “Series B Shares”), to be issued as
consideration for the acquisition of Mississippi Chemical Corporation (“MCC”) as
contemplated by the Stock Purchase Agreement (the “Stock Purchase Agreement”)
dated as of August 6, 2004, by and among MCC, Misschem Acquisition Inc. and
Terra attached as Exhibit 99.2 to Terra’s Current Report on Form 8-K filed with
the SEC on August 9, 2004, and the filing of a registration statement (including
any amendments) in respect thereof, (iii) the issuance of shares of Common Stock
upon the redemption of the Series B Shares as contemplated by Exhibit D to the
Stock Purchase Agreement, and the filing of a registration statement (including
any amendments) in respect thereof, (iv) the issuance of convertible
subordinated debentures or shares of Common Stock issuable upon the conversion
of the convertible subordinated debentures or the 4.25% Series A Cumulative
Perpetual Preferred Shares (the “Series A Shares”), as contemplated by the
Series A Shares Purchase Agreement dated as October 7, 2004, among Citigroup
Global Markets as representative of the initial purchasers named therein and the
Company, (v) the filing of a registration statement (including any amendments)
contemplated by Section 2 of the Registration Rights Agreement (the “Convertible
Preferred Registration Rights Agreement”), dated as of October 7, 2004, among
Citigroup Global Markets as representative of the initial purchasers named
therein and the Company (other than for the sale of any securities by Terra
pursuant thereto), (vi) the issuance and sale of shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock, or
options for such Common Stock or securities, in each case pursuant to any
employee stock option plan, stock ownership plan or dividend reinvestment plan
described in the Terra’s Annual Report for the year ended December 31, 2003, on
Form 10-K filed with the SEC on March 9, 2004, (vii) the issuance of warrants
(the “MCC Warrants”) to purchase up to 4,000,000 shares of Common Stock upon the
closing of the transactions contemplated by the Stock Purchase Agreement as
described in the Warrant Letter (the “Warrant Letter”), dated August 6, 2004,
among Terra, Perry Principals Investments LLC and others and the issuance of the
shares of Common Stock issuable upon the exercise of the MCC Warrants, (viii)
the filing of a registration statement (including any amendments) or
contemplated by Section 1(c) of the Warrant Letter, and (ix) the filing of one
or more registration statements (including any amendments) contemplated by
Section 2(a) of the New Purchaser Registration Rights Agreement.

 

2



--------------------------------------------------------------------------------

If for any reason the New Purchasers’ Agreements shall be terminated prior to
the Closing Date (as defined in the New Purchasers’ Agreement), the agreement
set forth above shall likewise be terminated.

 

This letter is governed by and construed in accordance with the laws of the Sate
of New York.

 

Very truly yours,

TERRA INDUSTRIES INC.

By:    

Name:

  Francis G. Meyer

Title:

  Chief Financial Officer

 

3